Title: From Alexander Hamilton to Charles Cotesworth Pinckney, Nathan Rice, and William S. Smith, 17 May 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth,Rice, Nathan,Smith, William Stephens


NY. May 17th. 1800
Sir
Altho’ I have not been officially advised of it, yet I have received information sufficient to satisfy me that an act of Congress has passed for disbanding the twelve additional regiments on or before the fifteenth of June next, granting an allowance to the officers and soldiers of three months pay from the time of their discharge. I mention this to you that it may be understood unofficially among the officers and men.
I have to request that you will take measures to ascertain whether and how large a number of the soldiers will be willing to enlist in the four old regiments of Infantry, or the regiments of Artillery.
(I shall set out for the camp at Scotch Plains on Wednesday next).
Cols. Smith & Rice & General Pinckney
